Luke, J.
When this ease was before the Supreme Court on exception to the direction of a verdict for the defendant (144 Ga. 227, 86 S. E. 1094),'that court reversed the judgment of the court below and held that “it was a question at issue as to whether the defendant, the in*809sured, or his son, the agent, accepted the policy knowing the premium had been paid. If either the defendant or his agent, the son, accepted it, the defendant is bound for the amount of the premium.” The judgment of the Supreme Court having in effect held that the plaintiff was entitled to have his ease submitted to a jury, it was error to dismiss his petition, upon oral motion, for legal insufficiency.
Decided March 12, 1918.
Complaint; from Cherokee superior court — Judge J. B. Jones presiding. May 9, 1917.
B. W. Coleman, for plaintiff. W. D. Mills, for defendant.

Judgment reversed.


Wade, O. J., and Jenkins, J., concur.